DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13, 25 and 26 are objected to because of the following informalities:  
The recitation “the at least one downhole sensor” in claim 13 lacks antecedent basis.  
The recitation “the well injection parameters” in claims 25 and 26 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 13, 16, 19, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yateem et al., U.S. 10,606,967.
Yateem et al. discloses injecting a fluid into the well (col. 2, lines 9-20); varying the flow rate of injected fluid (col. 2, lines 38-44); measuring the pressure, temperature and flow rate (col. 4, lines 37-47; 
Yateem et al. discloses performing injection cycling and fall-off analysis (col. 7, lines 39-59).
Yateem et al. discloses stepping-up the flow rate to a maximum value for an injection period (col. 6, lines 31-35).
Yateem et al. discloses the first model describes the development of the thermal stresses around the well (col. 5, lines 49-57) on the measured data to estimate a thermal stress characteristic.
Yateem et al. discloses the second model is a reservoir model (col. 1, lines 51-60).
Yateem et al. discloses a downhole sensor is used to measure downhole pressure (col. 5, line 61-64).
Yateem et al. discloses the measured data is analyzed in real-time (col. 6, lines 22-27).
Yateem et al. discloses measuring pressure for different temperatures of injected fluid.
Yateem et al. discloses well injection parameters include fluid pump rate or fluid pump duration (col. 5, lines 30-34; the pumping schedule).
Yateem et al. discloses carrying out well injection using the well injection parameters (pre-stimulation and updated stimulation models for stimulation).
Yateem et al. discloses additional wells and the second model combines the thermal stress characteristics from all the wells to determine individual well injection parameters (col. 4, lines 55-62).


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogensen et al., U.S. 2016/0245049.
Mogensen et al. discloses injecting a fluid into the well ([0001]); varying the flow rate of injected fluid ([0151]; One proposal is that an altered injection philosophy based on a gradually changing injection rate could be used to reduce the minimum pore volume to breakthrough observed in linear core flood experiments); measuring the pressure ([0160]), temperature ([0161]) and flow rate ([0137]) at the well as the flow rate is varied to provide measured data 9[0138]); fitting a first model ([0006]; [0013]) to the measured data to estimate one or more thermal stress ([0161]; the thermal model) characteristics of the well; inputting the one or more thermal stress characteristics into a second model ([0161] the calibrated thermal model); and determining injection parameters from the second model ([0161]; the temperature of the injection fluid).
	Mogensen et al. discloses shutting in the well for fixed periods between increasing an injection periods ([0138]; Here it is necessary to operate with sufficiently small time steps to be able to alter the injectivity regularly by configuring the reservoir simulator with suitable logic.  Small time steps, in the order of 30 seconds, are preferred during the shut-in periods deliberately imposed between each rate step to help evaluate the friction versus rate and to give an indication of the instantaneous skin).
Allowable Subject Matter
Claims 2, 5, 8, 11, 12, 17, 18, 19 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 February 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676